Citation Nr: 1646538	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss for the period prior to June 7, 2016, and in excess of 50 percent thereafter.

2. Entitlement to an initial rating in excess of 20 percent for chronic low back pain syndrome with compression fractures of L2 and L3 and degenerative changes associated with a left thigh wound to Muscle Group XIV.


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1951 to April 1954.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The case was previously remanded by the Board in October 2014 and March 2016, and has since been returned to the Board for further appellate review.

In his substantive appeals filed December 2012 and July 2014, the Veteran requested a live videoconference hearing before a Member of the Board.  In February 2016 the Veteran was afforded a live videoconference hearing before the undersigned Veterans Law Judge.  There his representative presented testimony on the Veteran's behalf.  A transcript of the hearing has been associated with the claims folder.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

As to the low back, in June 2016, the Veteran was afforded a VA spine examination.  The Veteran reported that he was unable to stand up or to move and that he used a wheelchair constantly as a result of bilateral leg weakness.  The examiner there found that range of motion testing of the spine could not be conducted because the Veteran was confined to a wheelchair.

The Veteran is currently service connected for, among other disabilities, a left thigh wound to Muscle Group XIV, a right knee condition associated with the wound to Muscle Group XIV, and a wound to the lower left leg associated with Muscle Group XII.  Service connection for the lumbar spine disorder was initially granted as associated with the left thigh wound to Muscle Group XIV.

In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir.  2014), the U.S. Court of Appeals for the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

Here, the Veteran's service-connected left thigh, left leg, and right knee disabilities appear to be impacting the lumbar spine disability presently on appeal.  The RO has not considered this aspect of his claim.  A June 2016 supplemental statement of the case denied an increased rating in part on the basis that the Veteran exhibited normal range of motion of the spine.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted.

In addition, in February 2016, the representative submitted private medical records from Dr. James Kelly with a cover letter indicating that the records were also to be used in connection with an application for Social Security Administration disability benefits.  Considering the same evidence is being used to support the present appeal for veterans' benefits, it is likely that there are relevant and outstanding records associated with the application for Social Security Administration benefits.  Accordingly, these records should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Social Security Administration and obtain all records associated with any claim for disability benefits.

2. In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.

If the RO determines that referral is necessary, such referral should be made.

3. After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




